Our statute, Gen. Stat. R.I. cap. 170, § 1, provides that "any person aggrieved by any order, determination, or decree of any Court of Probate, may, unless provision be made to the contrary, appeal therefrom to the Supreme Court." This provision was construed in Yeaw v. Searle et al. 2 R.I. 164, and in that case it was held, that the assignee of the interest of a residuary devisee under a will has a right to petition the Court of Probate to remove the executor, and if aggrieved by the decree of the court, to appeal therefrom. In that case, the entire residuary interest was assigned. In the case at bar, less than the entire residuary interest was assigned. We do not think this is a material distinction. The statute extends to any person
aggrieved. If the assignee of an entire interest is aggrieved, so also is the assignee of a fractional interest, to the extent of the part assigned to him. The motion to dismiss is overruled.
Motion refused.